FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED CAPITAL PUBLICLY-HELD COMPANY CORPORATE TAXPAYER’S ID (CNPJ/MF) No. 47.508.411/0001‐56 NOTICE TO THE MARKET Companhia Brasileira de Distribuição (“Company”) hereby communicates to its shareholders and to the market that, in this date, the Board of Directors elected, on an interim basis, Mr. Vitor Fagá de Almeida as Finance and Corporate Services Executive Director replacing Mr. José Antonio de Almeida Filippo. Vitor will accumulate the position of Investor Relations Officer, held since 2010. Graduated in Economics with a specialization in corporate finance, Vitor has 15-year experience in both Brazilian and multinational Companies. He previously acted as Chief Financial Officer at Medial Saúde, Investor Relations Executive at CPFL Energia and strategy consultant at BCG – The Boston Consulting Group. He currently is member of the Board of Directors of the Brazilian Investor Relations Institute (IBRI), after being Chief Financial Officer and Vice-President/Sao Paulo. The Company thanks Mr. Filippo for the relevant contribution during the period he dedicated to the Company and reiterates the support to Vitor. São Paulo, May 28, 2012 Vitor Fagá de Almeida Investor Relations Officer SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:May 29, 2012 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Vitor Fagá de Almeida Name:Vitor Fagá de Almeida Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
